Citation Nr: 0711432	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus, to include entitlement to separate 10 
percent ratings for each ear.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from October 1959 to 
September 1962.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.  The claim concerning 
tinnitus is discussed in the decision section, while the 
claim concerning bilateral hearing loss is addressed in the 
REMAND section and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.

FINDING OF FACT

The veteran's bilateral tinnitus is assigned a 10 percent 
disability rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a rating in 
excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

By its July 2003 rating decision, the RO granted service 
connection for tinnitus and assigned an initial 10 percent 
rating under Diagnostic Code 6260 (the maximum available 
rating under that evaluation criteria).  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.87, Diagnostic Code 6260.  The question remains 
whether the veteran may be assigned a 10 percent rating for 
tinnitus for each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's tinnitus has been assigned the maximum 
schedular rating available, under Diagnostic Code 6260.  As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, this appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The notice and duty to assist provisions of the Veterans 
Claims Assistance Act (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126) have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  

ORDER

An initial rating in excess of 10 percent for bilateral 
tinnitus is denied.  

REMAND

The veteran also seeks an initial compensable rating for 
bilateral hearing loss.  The most recent VA audiology 
examination was condcted in April 2003 (nearly four years 
ago).  Moreover, in a May 2004 written statement, the veteran 
asserted that his "hearing has deteriorated somewhat since 
the last time it was checked.  As time goes on I seem to have 
more and more difficulty understanding normal speech."  A 
new examination is therefore necessary.  Before the 
examination is scheduled, updated private and VA treatment 
records should be sought.  

Accordingly, the Board remands for the following:

1.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities who have treated him for 
hearing loss since October 2006 (the last 
time VA outpatient records were 
associated with the claims file).  
Attempt to obtain records from each 
health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a provider).  

2.  Arrange for an audiological 
evaluation with audiometric studies at 
the appropriate VA facility to determine 
the current severity of the veteran's 
bilateral hearing loss.  If the 
examination report is inadequate for any 
reason, seek appropriate revision. 

3.  Thereafter, re-adjudicate the claim 
for an initial compensable rating for 
bilateral hearing loss.  If it remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case that summarizes the evidence 
and discusses all pertinent legal 
authority.  Allow an appropriate period 
for response and return the case to the 
Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this remanded matter, about which the veteran has the right 
to submit additional evidence and argument.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  All remands require 
expeditious handling.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


